oO CO ~~ HN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

MELANIE D. MORGAN, ESQ.
Nevada Bar No. 8215

DONNA M. WITTIG, ESQ.

Nevada Bar No. 11015

AKERMAN LLP

1635 Village Center Circle, Suite 200
Las Vegas, NV 89134

Telephone: (702) 634-5000
Facsimile: (702) 380-8572

Email: melanie.morgan@akerman.com
Email: donna.wittig@akerman.com

Attorneys for Plaintiffs Nationstar Mortgage LLC
and Federal National Mortgage Association

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

NATIONSTAR MORTGAGE LLC and
FEDERAL NATIONAL MORTGAGE
ASSOCIATION, a_ government sponsored
enterprise,

Plaintiffs,
vs.

TYROLIAN VILLAGE ASSOCIATION, INC.;
AND AIRMOTIVE INVESTMENTS LLC,

Defendants.

 

AIRMOTIVE INVESTMENTS, LLC, a Nevada
limited liability company,

Counterclaimant,
VS.

NATIONSTAR MORTGAGE LLC, a Delaware
limited liability company; FEDERAL
NATIONAL MORTGAGE ASSOCIATION, a
federally chartered corporation, DOUGLAS M.
BRIMM, individually and as Trustee of the
BRIMM FAMILY TRUST; GLORIA  S.
BRIMM, individually and as Trustee of the
BRIMM FAMILY TRUST; DOE individuals I
through XX; and ROE CORPORATIONS I
through XX,

Counter-Defendants.

 

 

 

 

49439788; 1
5044935331

Case No.: 3:17-cv-00250-LRH-VPC

JOINT STATUS REPORT REGARDING
SETTLEMENT BETWEEN
PLAINTIFFS/COUNTERDEFENDANTS
NATIONSTAR MORTGAGE LLC AND
FEDERAL NATIONAL MORTGAGE
ASSOCIATION AND
DEFENDANT/COUNTERCLAIMANT
AIRMOTIVE INVESTMENTS LLC

 
&R Ww WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Plaintiffs/Counterdefendants Nationstar Mortgage LLC and Federal National Mortgage and
Defendant/Counterclaimant Airmotive Investments, LLC, by and through their counsel of record,
submit this joint status report pursuant to this court's order, ECF No. 72.

The parties have finalized the settlement agreement between themselves. However, as part
of the settlement, the parties agreed the excess proceeds following the HOA foreclosure sale would
be distributed to Nationstar to offset the mortgage loan payoff. The HOA's collection agent, Nevada
Association Services, Inc. (NAS) holds the excess proceeds. The parties did not anticipate any
concerns with Nationstar obtaining the proceeds, as Nationstar has obtained excess proceeds from
NAS on a number of cases without issue. However, the parties are still negotiating a resolution with
NAS, as NAS is requiring additional protections both Nationstar and Airmotive believe are
unnecessary. The parties believe they will be able to resolve their issues with NAS and then finalize
the settlement between them.

The parties respectfully request the court allow an additional forty-five (45) days for a joint
dismissal or another status report.

DATED October 11th, 2019.

 

 

AKERMAN LLP ROGER P. CROTEAU & ASSOCIATES, LTD.
/s/ Donna M. Wittig /s/ Timothy E. Rhoda

MELANIE D. MORGAN, ESQ. ROGER P. CROTEAU, ESQ.

Nevada Bar No. 8215 Nevada Bar No. 4958

DONNA M. WITTIG, ESQ. TIMOTHY E. RHODA, ESQ.

Nevada Bar No. 11015 Nevada Bar No. 7878

1635 Village Center Circle, Suite 200 2810 West Charleston Bvld., Suite 75
Las Vegas, NV 89134 Las Vegas, NV 89102

Attorneys for Plaintiffs Nationstar Mortgage Attorneys for Defendant/Counterclaimant
LLC and Federal National Mortgage Airmotive Investments, LLC

Association, A Government Sponsored

Enterprise

 

 

 

 

iT If SO ORDERED

 
   

“DISTRICT JUDGE
DATED: LOf22/1G

49439788; 1
5044935351

 
